Title: The American Commissioners to Jonathan Williams, Jr., 9 February 1779
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Williams, Jonathan Jr.


Sir
Passy Feb 9. 1779
We have recd your Letters of the 12 Decr and 23 of January in the first You propose that We should write to Messrs Horneca and Fitzeaux to pass the amount of the goods you mention to our Debit. In that of 23 of January, you propose that one of the Cases Still remaining in Mr Schweighausers Hands should be delivered to you, and that We should give orders to Mess Horneca &c to replace the others, at Nantes.
As this Business was brought upon Us, by Accident or Mistake, without our knowledge or Consent, it appears to Us that the Public ought not to be put to any extraordinary Expence or Risque about it. But Still it is our Desire that Justice may be done, and therefore We think that the most equitable Way will be, for Us to give orders that those Goods be deliverd to Mr Deane in America, if they arrive there, and then they will be his Loss if they do not. If this is agreable to you, We will readily give orders that the Case which remains in Mr Schweighauser’s Hands be deliverd to you and the others delivered to Mr Simeon Deane or his order in America. We are &c
Mr Jonathan Williams at Nantes.
